Pannell, Judge,
dissenting. On May 19, 1967, a general demurrer was sustained to the petition and plaintiff was granted 15 days in which to amend. An amendment was allowed and ordered filed “subject to objection and demurrers” within the 15 days and on May 31, 1967, and on the same day the general demurrers were renewed to the petition as amended and general demurrers were also filed to the amendment itself. On September 8, 1967, the court entered the following order: “Demurrers in the above styled case having been filed prior to September 1, 1967, the court does hereby enter the following order. It appearing to the court that proceedings in this action should be governed by pleadings under the Civil Practice Act and it further appearing that the application of the Act to the action under consideration is feasible and will not work an injustice, it is *329not necessary for the court to pass upon the renewed general demurrers.
“It is therefore ordered, adjudged and decreed that the renewed general demurrers filed to the action are moot and the action shall be governed by the pleading and practice under the Civil Practice Act. See Code Section 81 A-186.”
In my opinion this order is equivalent to overruling the general demurrer to the petition and is an appealable order under Section 1 (a) 2 of the Appellate Practice Act of 1965.
In my opinion the merits of the appeal should be passed upon.